ITEMID: 001-67445
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: CELIK v. TURKEY
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Mr Hatip Çelik, is a Turkish national who was born in 1954 and lives in Konya. He was represented before the Court by Mr İ.E. Gencan, a lawyer practising in Diyarbakır.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 11 November 1980 police officers arrested the applicant on suspicion of membership of the PKK.
On 8 January 1981 the Diyarbakır Martial Law Court (sıkıyönetim askeri mahkemesi) ordered the applicant's detention pending trial.
On 14 September 1981 the Military Public Prosecutor filed an indictment with the Diyarbakır Martial Law Court charging the applicant under articles 125 and 168 of the Criminal Code with membership of the PKK and undertaking actions aimed at separating a portion of the territories under the sovereignty of the State from the administration of the State.
On an unspecified date the applicant appointed a lawyer of his own choice to represent him throughout the domestic criminal proceedings.
On 19 February 1985 the Martial Law Court found the applicant guilty of offences under Articles 125 and 168 and sentenced him to 24 years' imprisonment. The applicant appealed.
On 10 April 1990 the Military Court of Cassation (askeri yargıtay) quashed the judgment of 19 February 1985 holding that there was insufficient evidence for the applicant's conviction.
On 18 June 1990 the applicant was released pending trial.
Following promulgation of the Law of 26 December 1994, which abolished the jurisdiction of the martial law courts, the Diyarbakır Assize Court acquired jurisdiction over the case and the case-file was sent to it.
On 13 July 1998 the Diyarbakır Assize Court acquitted the applicant of the charges.
On 5 August 1998 the judgment of the Diyarbakır Assize Court was served on the applicant's representative.
On 10 September 1998 the judgment acquitting the applicant became final as neither the applicant nor the public prosecutor had appealed against it before the statutory time-limit.
On 4 February 1999 the applicant appointed a new lawyer, who is his representative in the proceedings before the Court.
On 19 March 1999 the now final judgment was served on the applicant's new lawyer upon his request.
On 30 April 1999 the applicant filed a claim with the Konya Assize Court under Law no. 466 requesting compensation for his unjustified detention on remand.
On 3 November 2000 the Konya Assize Court awarded compensation to the applicant.
On 14 June 2001 the Court of Cassation upheld the judgment of the firstinstance court.
